DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 2-4 and 13, in the paper of 2/15/2022, is acknowledged.  Applicant’s arguments filed 2/15/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 2-14 are still at issue and are present for examination.
Terminal Disclaimer
The terminal disclaimer filed on  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,793,826 and US Patent No. 10,513,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Furman on 3/21/2022.
The application has been amended as follows: 
In claim 2 change the recitation “wherein in said amino acid sequence at position 143 D is replaced by another amino acid” to “wherein said polypeptide comprises an amino acid sequence in which position 143 D is replaced by another amino acid”.
In claim 3 change the recitation “wherein in said amino acid sequence at position 143 D is replaced by G” to “wherein said polypeptide comprises an amino acid sequence in which position 143 D is replaced by G”.
In claim 13 change the recitation “cultivating a bacterium” to “cultivating the bacterium”.
Allowable Subject Matter
Claims 2-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has at least 95% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein said polypeptide comprises an amino acid sequence in which position 143 D is replaced by another amino acid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/21/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652